76 F.3d 379
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Irving SEALS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-2166.
United States Court of Appeals, Sixth Circuit.
Jan. 24, 1996.

Before:  MARTIN and RYAN, Circuit Judges;  and KATZ, District Judge.*
PER CURIAM.


1
The petitioner, Irving Seals, has appeared before this court on two prior occasions with regard to his conviction and sentence following a jury conviction on two narcotics-related charges.   In the most recent appeal, this court vacated a portion of the district court's judgment relating to Seals' assertion that he was denied effective assistance of counsel.   In particular, Seals complained that counsel failed to hire an expert witness to refute the government's claim that his voice was on the tape recording of a phone call that was introduced as evidence at trial.   The record was devoid of a response from the United States, as well as a response from then-defense counsel, making it impossible for this court to make an independent judicial evaluation of counsel's performance.


2
Upon remand, the district court reviewed both the tape recording that was at issue and the transcript of the trial.   The district court concluded that testimony by an undercover officer that Seals' voice was the voice on the tape recording was unequivocal.   In addition, the court reviewed a response filed by the government and an attached affidavit from trial counsel stating that counsel did not call an expert because, to the best of his recollection, Seals tacitly acknowledged that the voice on the tape was his.   The district court concluded that Seals' allegations were sufficiently refuted and that an evidentiary hearing was not needed.


3
The district court's conclusions are sufficient to comply with our earlier remand, and defeat a claim of ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984).


4
The judgment of the district court is AFFIRMED.



*
 The Honorable David A. Katz, United States District Judge for the Northern District of Ohio, sitting by designation